Citation Nr: 0728616	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-30 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 19, 
2001, for a grant of service connection for post-traumatic 
stress disorder (PTSD), evaluated as 100 percent disabling.

(The issue of whether there was clear and unmistakable error 
in a May 1991 decision of the Board that denied entitlement 
to service connection for PTSD is addressed in a separate 
decision of the Board under docket number 06-21 736A).  


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and Dr. J.M.R.

ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 until 
November 1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana. 

In July 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  In July 2001, VA granted service connection for PTSD and 
assigned a 100 percent evaluation, effective January 19, 
2001. 

2.  The veteran was notified of the July 2001 determination, 
and he did not appeal the effective date assigned.

3.   Prior to January 19, 2001, no document may be construed 
as an informal claim to reopen a claim of entitlement to 
service connection for PTSD, and the veteran had not been 
rated as incompetent.




CONCLUSION OF LAW

The criteria for an effective date prior to January 19, 2001, 
for the award of service connection for PTSD, have not been 
met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3,151, 3.155, 3.157, 3.400, 20.302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005), and 38 C.F.R. § 3.159, 
which relate to VA's duties to notify and assist a claimant, 
are not applicable to the veteran's claim for an earlier 
effective date because the law is dispositive, and there is 
no additional evidence that could be obtained to substantiate 
the claim.  See VAOPGCPREC 5-2004 (June 23, 2004) (stating 
that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001).

The Board nonetheless notes that in November 2003, October 
2005, and April 2006 the agency of original jurisdiction 
(AOJ) sent the veteran letters notifying him of the 
requirements of the VCAA, including the responsibilities of 
VA and the veteran with respect to obtaining evidence and 
what the evidence must show to establish an earlier effective 
date.  The April 2006 letter also informed the veteran as to 
the law pertaining to disability rating and effective date as 
the Court required in Dingess/Hartman, 19 Vet. App. 473 
(2006).  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry, inasmuch as all of the evidence needed to 
adjudicate that claim is of record.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  
 
Legal criteria and analysis

The veteran is claiming entitlement to an effective date 
earlier than January 19, 2001, for a grant of service 
connection for PTSD with a 100 percent evaluation.  The 
veteran contended in a November 2002 statement and testified 
at the July 2006 videoconference hearing that he was 
diagnosed with PTSD as early as 1989, and, therefore, service 
connection is warranted prior to the currently assigned date.  
The Board observes clinical records in the claims folder 
showing such a diagnosis.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Regarding procedural history, in a March 1974 Board decision, 
the veteran was denied service connection for a psychiatric 
disability, claimed as a nervous disorder.  This Board 
decision was final.  38 U.S.C.A. § 7104 (West 2002).  In 
March 1989, the veteran submitted a claim for service 
connection for PTSD.  A June 1989 rating decision denied the 
veteran's claim for service connection for PTSD.  The veteran 
appealed the RO's 1989 rating decision to the Board.  In a 
May 1991 decision, the Board denied service connection for 
PTSD.  The veteran was notified of this determination in May 
1991 and was also provided his rights to appeal the decision.  
He did not appeal that decision, and it became final.  Id.  
In 2001, the veteran's claim for service connection for PTSD 
was reopened by the RO based on the submission of new and 
material evidence.  In a July 2001 rating decision, the RO 
granted service connection for PTSD and assigned an 
evaluation of 100 percent, effective January 19, 2001, which 
was the date of receipt of the claim.  The veteran was 
notified of this determination in July 2001.  He did not 
appeal that decision, and it became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).  The Board 
notes that in October 2001, the veteran's representative 
filed a motion to reconsider the Board May 1991 decision.  In 
a letter, dated November 15, 2001, the Board denied the 
motion for reconsideration of the 1991 Board decision.  
Finally, the RO construed a statement from the veteran, 
received in November 2002, as claim for an effective date 
earlier than January 19, 2001, for the grant of service 
connection for PTSD, which was denied by the March 2004 
rating decision currently on appeal.

As such, in the absence of demonstration of clear and 
unmistakable error (CUE), there can be no revision of the 
effective date of service connection assigned therein.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105 (2006).  In this regard, 
the Board notes that veteran has alleged CUE in the final 
1991 Board decision.  A separate Board decision with a docket 
number of 06-21 736A, issued simultaneous with this decision, 
denied appellant's motion to revise the May 1991 Board 
decision on the basis of CUE.  Hence, it will not be 
discussed further in this decision.  Since the veteran did 
not timely appeal the July 2001 RO decision, it became final 
and is not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
The Board also notes that the veteran has not alleged CUE in 
regard to the July 2001 rating decision.  

The Board has carefully reviewed the evidence of record and 
finds that the veteran has not communicated a timely appeal, 
or an intent to reopen his claim seeking service connection 
for PTSD, subsequent to the May 1991 Board decision and prior 
to January 19, 2001.  38 C.F.R. § 3.155.  Nothing in the 
claims file received during this time period may be construed 
as a substantive appeal or formal or informal claim seeking 
to reopen the claim of service connection for PTSD.  The 
veteran has not alleged he submitted a timely appeal or an 
earlier application to reopen the claim.  The Board notes 
private treatment records and Social Security Administration 
records showed that the veteran received treatment for PTSD 
during the time period under scrutiny, but these records do 
not indicate he was interested in filing a new claim of 
service connection for PTSD.  The Board further notes a 
statement by the veteran, dated in December 2000, and a 
statement by the veteran's spouse, dated in October 2000, 
which could possibly afford an earlier effective date.  Even 
though these statements are dated prior to January 2001, 
there is no indication that VA received these statements 
prior to January 19, 2001.  Indeed, it is again noted that 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be on the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2), (q)(ii), (r).  

The Board again acknowledges the veteran's contentions that 
his PTSD symptoms arose prior to his seeking service 
connection for the disability in 1989 and again in 2001.  
However, these contentions cannot serve as a basis for an 
earlier effective date.  

The veteran's attorney also argued in the alternative during 
the July 2006 hearing, that the veteran's PTSD symptoms 
precluded him from filing a claim for a psychiatric 
disability prior to January 2001.  This argument essentially 
alleges that equitable tolling should be applied to find that 
the veteran was incapable of filing a claim.  The Court of 
Appeals for the Federal Circuit (Federal Circuit) found that 
equitable tolling applied in a case where a veteran filed 
with the Court an untimely Notice of Appeal (NOA) of a Board 
decision because of mental illness.  Barrett v. Principi, 363 
F.3d 1316, 1321 (Fed. Cir. 2004).  The Federal Circuit found 
that in order for equitable tolling to apply a veteran must 
show that the failure to file was the direct result of a 
mental illness that rendered him incapable of "rational 
thought or deliberate decision making," or "incapable of 
handling [his] own affairs or unable to function [in] 
society."  It noted that a medical diagnosis alone or vague 
assertions of mental problems would not suffice.  Id.  
Additionally, the Board notes that 38 C.F.R. § 20.301(b) 
instructs that if an appeal is not filed by a person listed 
in 38 C.F.R. § 20.301(a) and the claimant is rated 
incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on his or 
her own behalf, an NOD may be filed by a fiduciary appointed 
to manage the claimant's affairs by VA or a Court, or by a 
person acting as next friend if the appointed fiduciary fails 
to take needed action or no fiduciary has been appointed.  
See also 38 C.F.R. § 3.400 (b)(1)(ii)(B) (noting that the 
effective date for pension claims received on or after 
October 1, 1984 is the date of receipt of the claim, unless 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally 
disabled). 

Here, even if equitable tolling were found to be an available 
remedy, for such tolling to be determinative it would have to 
be shown that the veteran was mentally incompetent to file a 
claim after the final 1991 Board decision and prior to 
January 2001.  The record has not demonstrated that the 
veteran was found to be incompetent by VA or had a physical, 
mental, or legal disability which prevented the filing of an 
appeal on his own behalf.   Indeed, it was indicated at the 
July 2006 videoconference hearing that that veteran had not 
been adjudicated incompetent by a court of law nor had he 
been diagnosed by a doctor as being incompetent or incapable 
of handling his affairs.  (Transcript "T." at 12.)  The 
Board acknowledges the testimony of the veteran's spouse that 
her husband exhibited many symptoms of PTSD between 1991 and 
2001.  It was also indicated at the hearing that the veteran 
was able to seek the help of his spouse in filing a claim in 
1991.  (Id. at 18.)  The medical evidence of record shows 
that the veteran was affected by PTSD prior to 2001; however, 
it does not provide evidence that the disability was so 
severe as to render him incompetent as to be unable to file a 
claim or seek assistance from a fiduciary to file a claim.  
Hence, equitable tolling cannot be applied to find that the 
veteran was incapable of filing a claim for PTSD prior to 
2001.  

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization or evidence from a 
private physician or layman will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 
3.157 only apply once a formal claim for compensation or 
pension has been allowed or compensation disallowed because 
the disability is not compensable.  Here, the veteran's 
January 2001 claim was not pre-dated by an adjudication of 
the type cited in 38 C.F.R. § 3.157(b), and, as such, that 
regulation does not afford a basis for finding that a claim, 
be it formal or informal, of entitlement to service 
connection for PTSD was of record earlier than January 19, 
2001.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 
(1993).

Hence, the earliest date after the May 1991 Board decision 
that the veteran expressed an intent to file a claim seeking 
to reopen a claim for service connection for PTSD is January 
19, 2001, which is the presently assigned effective date.  
Under the controlling law and regulations (outlined above), 
the award of compensation based on a reopened claim may be no 
earlier than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(r).  Thus, the January 19, 2001, date of claim is the 
appropriate effective date here, because even if the date 
that the entitlement arose could be found to precede it, the 
latter of the two dates controls.  38 C.F.R. § 3.400.   

In sum, the evidence of record provides no basis for an award 
of service connection for PTSD prior to January 19, 2001.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A.  § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

An effective date earlier than January 19, 2001, for a grant 
of service connection and a 100 percent disability evaluation 
for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


